Citation Nr: 1018538	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin disability, to 
include scarring and alopecia, as secondary to service-
connected genitourinary disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
July 1970 and from June 1973 to August 1975. 

These matters come before the Board of Veterans' Appeals 
(Board) from September 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Reno, Nevada.  

In January 2008, the Veteran testified before a Decision 
Review Officer in Reno, Nevada.  A transcript of that hearing 
is of record.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has a skin disability due to the 
medication which he takes for his service-connected 
genitourinary disability.  The Board finds that additional 
development is required.  The claims file contains differing 
clinical opinions as to whether the Veteran's skin disability 
is due to his use of the medication, "oxybutynin", or due 
to Lupus.  

A July 2004 addendum to a VA pathology report reflects that 
the direct immunofluorescence studies of the Veteran's scalp 
biopsy were negative for Ig(immunoglobulin)G, IgM, IgA, C3, 
and fibrinogen.  

A May 2006 VA consult note reflects that the Veteran has had 
two positive ANAs (antinuclear antibody), the more recent in 
May 2005, but the biopsy for direct immunoflourescence was 
negative.  

A May 2006 VA examination report reflects that the Veteran 
has been followed in the dermatology clinic since 2002 with a 
working diagnosis of DLE (discoid lupus erythematosus).  The 
examiner noted that it would "be ideal to re-biopsy to prove 
that the lesions are indeed DLE . . . ."  It was also noted 
a past medical history from August 1999 noted a differential 
diagnosis including lupus erythematosus and lichen planus.  

A May 2006 VA examination record reflects that the Veteran 
requested that pathology results be done outside the VA 
system. 

A June 2006 VA medical record reflects that the Veteran has a 
working diagnosis of DLE and that a re-biopsy to prove that 
the lesions are indeed DLE was being planned.  The examiner 
noted that he could not resolve the issue of the Veteran's 
skin disability without resort to mere speculation until the 
biopsy results are determined.  He also noted that patients 
with DLE rarely develop systemic involvement.

A July 2006 VA medical record reflects that biopsy of the 
Veteran's lesions was consistent with discoid lupus.  The 
record does not reflect where and when the biopsy was 
performed and the claims file does not contain a copy of the 
biopsy results.  

An August 2006 private medical consultation report by plastic 
surgeon, Dr. J. M. reflects that the Veteran has had multiple 
biopsies for the diagnosis of the Veteran's skin disability, 
but none of them showed equivocally the cause of the 
alopecia, and the general diagnosis was idiopathic alopecia.  
A September 2006 private medical operative report also 
reflects a diagnosis of idiopathic alopecia.   

An October 2006 private medical record from Dr. J. M. 
reflects "[t]he patient's pathology did come back as discoid 
lupus as the etiology for his alopecia."  The record does 
not reflect where and when the biopsy was performed and the 
claims file does not contain a copy of the biopsy results.  

A November 2006 private medical record from Dr. J. M. 
reflects that the Veteran's alopecia is "thought to be 
secondary to discoid lupus."  However, a December 2006 
report reflects "idiopathic alopecia."  Furthermore, in 
correspondence dated in August 2008, Dr. J.M. states that 
there is a clear link to the Veteran's use of medication and 
his symptoms of itching.  He also noted that the medication 
led to chronic itching, which led to scratching, which 
resulted in chronic inflammation, which resulted in chronic 
scar tissue, which resulted in alopecia.  Dr. J.M.'s 
correspondence is negative for any mention of lupus. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a 
skin disability, to include any biopsies, 
to include in 2006.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain any pertinent medical 
records, to include VA records dermatology 
and pathology records, not already 
associated with the claims file.

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  Thereafter, make arrangements with an 
appropriate VA clinician of relevant 
expertise to provide a supplemental 
medical opinion in this case.  The 
clinician should review the claims file, 
to include this remand, and should note 
such in the opinion.  If the clinician 
determines that an examination or skin 
biopsy of the Veteran is warranted, 
schedule the Veteran for such.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran has a 
current skin disability, to include 
scarring and alopecia, which is causally 
related to the Veteran's use of medication 
for his service-connected genitourinary 
disability.  

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  If 
relevant, the clinician's opinion should 
discuss any diagnosis of lupus and cite to 
the pertinent medical record(s) for any 
such diagnosis.  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity to 
respond.  The case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


